925 F.2d 1456Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene R. FACON, Plaintiff-Appellant,v.Sergeant HINES, CO III, Officer Trader, CO II, OfficerWalls, CO II, Officer Collins, CO II, Defendants-Appellees.
No. 90-6095.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1990.Decided Feb. 14, 1991.

Eugene R. Facon, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Eugene R. Facon appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Facon v. Hines, CA-89-2556-HAR (D.Md. June 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.